Citation Nr: 1550477	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  12-36 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) for the period from September 22, 2009 to January 2, 2013, and higher than 50 percent thereafter.  

2.  Entitlement to an initial rating higher than 20 percent for a cervical spine disability for the period from January 20, 2011 to December 27, 2013, and a compensable rating thereafter.  

3.  Entitlement to an increase in a 10 percent rating for peripheral neuropathy of the left upper extremity.  

4.  Entitlement to an effective date earlier than January 20, 2011, for the award of a 10 percent rating for peripheral neuropathy of the left upper extremity.  

5.  Entitlement to an increase in a 10 percent rating for peripheral neuropathy of the right lower extremity for the period prior to January 28, 2013, and higher than 20 percent thereafter.

6.  Entitlement to an effective date earlier than January 20, 2011, for the award of a 10 percent rating for peripheral neuropathy of the right lower extremity.  

7.  Entitlement to an increase in a 10 percent rating for peripheral neuropathy of the left lower extremity for the period prior to January 28, 2013, and 20 percent thereafter.

8.  Entitlement to an increase in a 30 percent rating for coronary artery disease (CAD).  

9.  Entitlement to an initial higher (compensable) rating for bilateral hearing loss.  

10.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to January 3, 2012.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2010 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The March 2010 decision granted service connection and a 30 percent rating for PTSD, effective September 22, 2009.  By this decision, the RO also granted service connection and a noncompensable rating for bilateral hearing loss, effective September 22, 2009.  

The August 2011 decision granted service connection and a 20 percent rating for a cervical spine disability (cervical spondylosis with diffuse idiopathic skeletal hyperostosis), effective January 20, 2011.  By this decision, the RO also increased the ratings for the Veteran's service-connected peripheral neuropathy of the left upper extremity and right lower extremity to 10 percent, effective January 20, 2011.  

A December 2013 RO decision increased the rating for the Veteran's service-connected PTSD to 50 percent, effective January 3, 2013.  By this decision, the RO also increased the rating for the Veteran's service-connected peripheral neuropathy of the left lower extremity to 20 percent, effective January 28, 2013.  Since those grants do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

A February 2014 RO decision reduced the rating for the Veteran's service-connected cervical spine disability from 20 percent to noncompensable (zero percent), effective December 28, 2013.  

In an April 2015 statement, the Veteran's attorney appeared to raise the issue of entitlement to increased ratings for peripheral neuropathy of the right upper extremity.  The Veteran's attorney also appeared to refer to issues of entitlement to earlier effective dates for the Veteran's service-connected peripheral neuropathy of the right upper extremity and left lower extremity, but did not specifically indicate what effective date issues he was actually addressing.  In any event, those issues are not before the Board at this time and are referred to the RO for appropriate action.  

The decision below addresses the PTSD, cervical spine and hearing loss rating claims, as well as the two effective date issues.  The remaining issues are addressed in the remand section following the decision.

FINDINGS OF FACT

1.  Since the award of service connection, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to various symptoms.  

2.  Since the award of service connection, the Veteran's cervical spine disability has been manifested by no more than incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months; and no more than forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees, or a combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  Ankylosis has not been shown.  Associated neurologic abnormalities have not been shown.

3.  In a statement received in December 2013, the Veteran, through his representative, withdrew his appeal concerning the issue of entitlement to an initial higher (compensable) rating for bilateral hearing loss.  

4.  A January 2009 RO decision granted service connection and a noncompensable rating for peripheral neuropathy of the left upper extremity, effective November 28, 2007.  The Veteran did not appeal this decision.  

5.  On January 20, 2011, the RO received the Veteran's claim for an increased rating for his service-connected peripheral neuropathy of the left upper extremity.  The RO subsequently granted a 10 percent rating, effective January 20, 2011.  

6.  It is not factually ascertainable that the Veteran's service-connected peripheral neuropathy of the left upper extremity increased to the 10 percent level within one year prior to January 20, 2011.  

7.  A January 2009 RO decision granted service connection and a noncompensable rating for peripheral neuropathy of the right lower extremity, effective November 28, 2007.  The Veteran did not appeal this decision.  

8.  On January 20, 2011, the RO received the Veteran's claim for an increased rating for his service-connected peripheral neuropathy of the right lower extremity.  The RO subsequently granted a 10 percent rating, effective January 20, 2011.  

9.  It is not factually ascertainable that the Veteran's service-connected peripheral neuropathy of the right lower extremity increased to the 10 percent level within one year prior to January 20, 2011.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent rating for PTSD for the period from September 22, 2009 to January 2, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  

2.  Since the award of service connection, the criteria for an initial rating higher than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  

3.  The criteria for an initial rating higher than 20 percent for a cervical spine disability for the period from January 20, 2011 to December 27, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Codes 5235-5243 (2015).  

4.  The criteria for an initial 20 percent rating, but no higher, for a cervical spine disability for the period since December 2013 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Codes 5235-5243 (2015).  

5.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial higher (compensable) rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

6.  The criteria for an effective date earlier than January 20, 2011, for the award of a 10 percent rating for peripheral neuropathy of the left upper extremity, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  

7.  The criteria for an effective date earlier than January 20, 2011, for the award of a 10 percent rating for peripheral neuropathy of the right lower extremity, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015). Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, in a statement received in December 2013, the Veteran, through his representative, has withdrawn his appeal as to the issue of entitlement to an initial higher (compensable) rating for bilateral hearing loss.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as to that issue. Accordingly, the Board does not have jurisdiction to review the appeal, and the issue of entitlement to an initial higher (compensable) rating for bilateral hearing loss is dismissed.  


II. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  

As to the issues of higher ratings for PTSD and for a cervical spine disability, and the earlier effective date issues for peripheral neuropathy, the appeals arise from a disagreement with the initially assigned disability ratings after service connection was granted and the effective date after an increase rating was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran was provided with VA examinations in December 2009, May 2011, January 2013, and December 2013, with a February 2014 addendum.  The examinations are sufficient evidence for deciding these claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met for these claims.  

III. Rating Claims

General Rating Criteria

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

The Board will consider entitlement to staged ratings to compensate for times during the rating period when the disability may have been more severe than at other times during the course of the rating period on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).  

A. PTSD

Specific Rating Criteria

The Veteran's service-connected PTSD has been evaluated under Diagnostic Code 9411 for "PTSD."  Under that diagnostic code, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversion normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In evaluating the evidence, the Board has noted various Global Assessment of Functioning (GAF) scores which clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examiner's assessment of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2015).

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  


Facts

As noted in the introduction, a March 2010 RO decision granted service connection and a 30 percent rating for PTSD, effective September 22, 2009.  A December 2013 RO decision increased the rating for the Veteran's service-connected PTSD to 50 percent, effective January 3, 2013, which created a staged rating.  Thus, the Board must consider whether the Veteran is entitled to an initial rating higher than 30 percent for PTSD for the period from September 22, 2009 to January 2, 2013, and an initial rating higher than 50 percent for PTSD for the period since January 3, 2013.  

VA treatment records dated from November 2008 to June 2009 show treatment for multiple disorders including PTSD.  

A December 2009 VA psychiatric examination report included a notation that the Veteran's claims file was reviewed.  The Veteran reported that he felt depressed frequently, that he had no drive, that he had no energy, and that he didn't want to do anything.  He stated that sometimes he did not care if he got up in the morning, but that he would always still get up.  He indicated that he had thoughts of suicide about three times per year.  It was noted that the Veteran had no plans to harm himself.  The Veteran maintained that he felt depressed for a long time and he speculated that his depressed feelings began just after he returned from Vietnam.  He related that he had feelings of being emotionally shut down at that time.  The Veteran indicated that he currently felt numb and turned off internally.  He stated that he would feel helpless at times and that he could not do what he wanted to accomplish.  He remarked that he felt depressed most of the time.  

The Veteran also reported that he had a wood working shop and that he would make things for his immediate family.  He stated that even when his family wanted something made, he was very selective about which item he would actually make.  He indicated that he managed his hygiene nightly.  The Veteran indicated that he dropped out of school in his junior year before entering the service and that he completed his Bachelor of Science degree in the military.  It was noted that the Veteran did not use alcohol or other substances.  The Veteran indicated that he attended a community college in the early 1970s and that he majored in computer science and completed the program.  He also participated in and completed a management development course in approximately 1973.  

Additionally, the Veteran reported that he had been married to his wife for over forty years.  He described the relationship as stressed, but mostly because of his behavior.  He stated that he worked all the time and that he didn't like to be around others.  He stated that he had two children and that one died from drowning.  The Veteran indicated that his relationship was fine with his other child.  He indicated that all of his siblings were living and that his relationships with them were distant.  He did state that they would talk on the phone a couple of times per month.  The Veteran maintained that he rarely spent time with friends.  He related that he spent most of his time working, and that when he was not working, he watched television, attended church, performed yard and house maintenance, and read the bible.  The Veteran indicated that he helped a friend with his farm.  He stated that he had no history of suicide attempts and no history of violence and assaultiveness.  

The Veteran also reported that he was a systems' analyst programmer for fourteen years with one company, for twelve years with another company, and for seven years with a third company.  He maintained that he was never fired and that his job was never threatened.  The Veteran indicated that the last place he worked was closed in 2000 which was around the time he had a heart attack at the age of fifty-nine.  He maintained that he did odd jobs until he was sixty-two and then retired.  

The examiner noted that the Veteran was clean, neatly groomed, and appropriately dressed.  The examiner stated that the Veteran's speech was spontaneous, clear, and coherent, and that his psychomotor activity involved pacing.  It was noted that the Veteran was cooperative and attentive, but also mildly irritated.  The examiner indicated that the Veteran's affect was flat and that his mood was dysphoric.  The examiner reported that the Veteran had a short attention span and that he was unable to perform serial seven's.  The examiner maintained that the Veteran's orientation was intact to person and place, but not to time.  It was noted that the Veteran's thought process was linear and that his thought content was appropriate to the conversation.  The examiner indicated, as to judgment, that the Veteran understood the outcome of his behavior and, that as to insight, he understood that he had a problem.  

The examiner also noted that that the Veteran had sleep impairment.  It was noted that the Veteran could initiate, but not maintain, sleep.  The examiner stated that the Veteran claimed that his sleep deprivation caused him to procrastinate more and to become easily irritated.  The examiner maintained that the Veteran had no inappropriate behavior and no hallucinations.  The examiner indicated that the Veteran did not have panic attacks or homicidal thoughts.  It was noted that the Veteran did have suicidal thoughts, but that he denied any plan or intent of self-harm.  The examiner stated that the Veteran's impulse control was good and that there were no episodes of violence.  The examiner indicated that the Veteran's immediate and recent memory were normal, and that his remote memory was mildly impaired.  The examiner related that the Veteran had a problem with activities of daily living in that he had a slight problem with driving because he couldn't remember directions and had to write them down.  

Additionally, the examiner noted that the Veteran had combat experience during his military service and that he reported a stressor of his building being hit by mortar fire.  The examiner indicated, as to PTSD symptoms, that the Veteran re-experienced the stressor by recurrent distressing dreams of the event and intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event.  It was noted that the Veteran persistently avoided stimuli associated with the trauma and that he had numbing of general responsiveness, including markedly diminished interest or participation in significant activities, a restricted range of affect (e.g., unable to have loving feelings), and a sense of a foreshortened future (e.g., did not expect to have a career, marriage, children, or a normal life span).  As to persistent symptoms of increased arousal, the examiner related that the Veteran had difficulty falling and staying asleep, as well as difficulty concentration.  The examiner maintained that the Veteran's PTSD symptoms were chronic.  

As to the frequency, severity, and duration of the Veteran's PTSD symptoms, the examiner indicated that the Veteran had sleep disturbance and that he stated that he did not think about his future.  The examiner related that the Veteran strongly reported that he did not talk about the mortar incident because it made him antsy.  It was noted that the Veteran had trouble with recalling dates and directions, and that he had to measure woodworking projects multiple times.  The examiner noted that the Veteran reported that Vietnam would come up two to three times a month in his dreams.  The examiner maintained that the Veteran felt that his PTSD symptoms had varied over the years and that he indicated that his symptoms were worse than usual at the time of the examination.  

The diagnosis was PTSD with depression, moderate.  A global assessment of function (GAF) score of 58 was assigned.  The examiner reported that the Veteran retired in 2005 and that he was eligible by age and/or duration of work.  The examiner reported that the Veteran met the full criteria for PTSD at a moderate level.  The examiner indicated that the Veteran noted that, over the years, his symptoms had varied in intensity and that, at their worst, his symptoms were severe, but that they were most often moderate in nature.  

The examiner went on to note that the Veteran had changes in his family role functioning, social and interpersonal relationships, and recreational and leisure pursuits.  It was noted that the Veteran kept himself busy to avoid thoughts of Vietnam and that his wife thought he wasn't interested in her because he did not spend a lot of time with her.  The examiner reported that the Veteran's social activities were very limited and that his recreational activities were limited to solitary pursuits such as wood working and house maintenance.  It was noted that the Veteran did attend church.  The examiner indicated that the Veteran had a mild level of depression that wasn't debilitating because even with his feelings of being depressed, he was able to motivate himself enough to be productive around the home.  

Finally, the examiner noted that there was not total occupational impairment due to PTSD signs and symptoms, and that the Veteran did not have PTSD signs and symptoms that resulted in deficiencies in most areas (judgment, thinking, family relations, work, mood, or school).  The examiner stated that the Veteran did not have reduced reliability and productivity due to PTSD symptoms.  The examiner found that the Veteran did have an occasional decrease in work efficiency and that there were intermittent periods of an inability to perform occupational tasks, with generally satisfactory functioning (routine behavior, self-care, and conversation normal) due to his PTSD symptoms.  The examiner maintained that the Veteran denied that he had any work conflicts through the years and at his various occupations.  The examiner commented that it was reasonable to surmise that as the Veteran's symptoms varied overtime, so did his performance and functioning.  

Subsequent private and VA treatment records dated from January 2010 to December 2012 show that the Veteran was treated for multiple disorders, including psychiatric disorders such as PTSD.  Diagnoses included PTSD; a major depressive disorder, moderate and recurrent; depression; and anxiety.  GAF scores ranged from 55 to 60.  

A January 2013 VA psychiatric examination report (conducted on January 3, 2013) noted that the Veteran reported that he minimized his PTSD symptoms during his initial VA psychiatric examination in December 2009.  The Veteran reported that he continued to live with his wife of forty-six years.  He indicated that they had one daughter and that another child passed away at eight years old.  He stated that he worked in manufacturing, but that he was presently retired.  The Veteran indicated that he would attend a morning PTSD support group, and that on days he did not attend the group, he would spend time in his wood working shop.  He stated that he would build furniture, but that he had a terrible time remembering measurements and visualizing the end product.  The Veteran reported that he would perform home chores and yard work.  He stated that his wife had been ill and that she had been bedridden for the previous month.  He maintained that he was responsible for all the household chores including cooking, scrubbing the floors, and doing laundry.  

The Veteran reported that he had no family in his town, but that he had several friends in the community.  He stated that he had friends with whom he attended church and that his daughter did not visit often, but that their relationship was stable and loving.  He remarked that he had grandchildren and that he enjoyed being with them.  The Veteran stated that he most recently worked at Dyersburg Fabric for twelve years prior to its closing and that he previously worked at a plant for ten years.  He stated that he was a systems' analyst programmer.  It was noted that the Veteran had a long history of working in manufacturing plants.  The Veteran denied that he had any terminations or suspensions at work.  He indicated that he received good appraisals.  He stated that he retired because his plant closed and he suffered a heart attack.  

The Veteran also indicated that his PTSD affected his occupational functioning in that he could only pay attention to one thing at a time.  He stated that he was not able to talk to people or answer questions at work.  The Veteran reported that he struggled with changes on the job such as learning new computer languages.  He denied that he had excessive absences, but indicated that he would struggle to meet obligations on a bad day.  He stated that when his anxiety was high, he would have difficulty attending to his duties and, consequently, would have to work overtime.  

The examiner noted that the Veteran was well groomed and that his mood was anxious.  The examiner stated that the Veteran needed support to complete the computerized portion of the assessment.  The examiner indicated that the Veteran was easily frustrated and that his anxiety affected his time efficiency.  It was noted that the Veteran's excessive attention to detail hindered his ability to complete the testing in timely manner, and that it also affected his ability to communicate in a concise and effective way.  The examiner reported that the Veteran admitted that such behavior also hindered his efficiency at work because he often became anxious and would have difficulty concentrating while on the job.  The examiner maintained that the Veteran's speech was coherent and that his affect was expressive.  It was noted that the Veteran's thought processes were logical, but circumstantial at times, and that his thought content was void of abnormal perceptions or delusional ideation.  The examiner stated that the Veteran was not paranoid and that there was no evidence of manic symptoms.  

The examiner also indicated that the Veteran endorsed depressive symptoms, but that he denied current suicidal ideation.  It was noted that the Veteran did endorse past suicidal ideation, but that he did not act on such thoughts.  The examiner stated that the Veteran's memory was reportedly poor, especially his short-term memory.  The examiner maintained that the Veteran's concentration and attention were variable, likely due to his mood.  It was noted that the Veteran's decreased concentration and forgetfulness were impacting his ability to maintain household responsibilities in a timely and organized way.  The examiner indicated that the Veteran was often overwhelmed by the multitude of his responsibilities and the uncertainty of his wife's health.  The examiner reported that the Veteran's judgement and insight were fair.  

The examiner further noted that the Veteran reported that he often felt sad and that he was frequently irritable.  The examiner stated that the Veteran denied that he had chronic hopelessness, but that he admitted that he felt at the end of his rope.  The examiner maintained that the Veteran described feeling overwhelmed and anxious.  It was noted that the Veteran was fatigued due to a lack of sleep and that his anhedonia had increased.  The examiner indicated that the Veteran asserted that he did not make friends easily because of a lack of trust, and that he did not feel comfortable being emotionally close with others.  The Veteran felt his hesitancy to share with others had affected his marriage.  The examiner indicated that, overall, the Veteran's level of social and interpersonal functioning had worsened.  The examiner stated that the Veteran was more limited in his activities, that his mood was less stable, and that his symptoms included cognitive changes and mood changes.  

As to PTSD criteria, the examiner noted that the Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the personally integrity of himself or others, and that his response involved intense fear, helplessness, or horror.  It was noted that the Veteran's traumatic event was persistently experienced in recurrent and distressing recollections of the event, including images, thoughts, or perceptions, as well as recurrent distressing dreams of the event.  The examiner indicated that the Veteran also had intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event, as well as physiological reactivity on exposure to internal and external cues that symbolized or resembled an aspect or of the traumatic event.  

Additionally, the examiner noted that the Veteran had persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness as indicated by efforts to avoid thoughts, feelings, or conversations associated with the trauma, as well as efforts to avoid activities, places, or people that arouse recollections of the trauma.  The examiner also noted that the Veteran had markedly diminished interest and/or participation in significant activities, and that he had feelings of detachment or estrangement from others.  As to persistent symptoms of increased arousal, not present before the trauma, the examiner indicated that the Veteran had difficulty falling or staying asleep; that he had irritability or outbursts of anger; and that he had difficulty concentrating, as well as hypervigilance.  The examiner found that the duration of the Veteran's symptoms was more than one month, and that the Veteran's PTSD symptoms had caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

The examiner also indicated that the symptoms that applied to the Veteran's PTSD were a depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  

The diagnosis was PTSD and a GAF score of 58 was assigned.  The examiner indicated that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran continued to meet the criteria for chronic PTSD and that his symptoms did appear to have increased since he was last examined.  The examiner stated that it was likely that the stress of caring or his chronically ill wife had spurred an increase in re-experiencing symptoms and depressive symptoms.  The examiner indicated that the Veteran also had a diagnosis of depression, but that his depression was best conceptualized as part of his primary PTSD diagnosis.  The examiner commented that the Veteran was not completely unemployable solely due to his PTSD.  It was noted that the Veteran had a long history of sustained employability.  The examiner indicated that when the Veteran's anxiety was high, he was able to make accommodations such that he always maintained his employment and completed his job responsibilities.  

Subsequent VA treatment records dated from January 2013 through December 2013 referred to continued treatment for multiple disorders.  

Analysis

The Board notes that the evidence for the period from September 22, 2009 to January 2, 2013 most probative to the question of level of impairment showed that the Veteran had been married to his wife for over forty years.  He maintained that their relationship was stressed, but mostly because of his behavior.  The Veteran indicated and that he had a fine relationship with his daughter.  He reported that he was presently retired and that he had worked for decades as a systems' analyst programmer for several organizations.  The Veteran stated that he was never fired from a job and that his job was never threatened.  He indicated that he had wood working shop and that he would make things for his family, but that he was very selective about which items he would actually make.  

The December 2009 VA psychiatric examination report indicated a GAF score of 58, which is suggestive of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Veteran reported symptoms including thoughts of suicide three times per year, but with no plans to harm himself.  He indicated that he had a lack of energy, that he felt helpless at times, and that he felt depressed most of the time.  The diagnosis was PTSD with depression, moderate.  The examiner stated that the Veteran met the full criteria for PTSD at a moderate level.  The examiner found that the Veteran had an occasional decrease in work efficiency and that there were intermittent periods of an inability to perform occupational tasks, with generally satisfactory functioning (routine behavior, self-care, and conversation normal) due to his PTSD symptoms.  Additionally, the Board observes that private and VA treatment records during the period from September 22, 2009 to January 2, 2013, related diagnoses including PTSD, depression, and anxiety.  The assigned GAF scores ranged from 55 to 60, which are suggestive of moderate symptoms.  

Viewing all the evidence pertaining to the period from September 22, 2009 to January 2, 2013, and when reasonable doubt is resolved in the Veteran's favor, the Board finds that the evidence is sufficient for showing that the Veteran's PTSD more closely approximated occupational and social impairment with reduced reliability and productivity supporting a higher rating of 50 percent for that period.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2015).  The evidence during that period shows that the Veteran had moderate symptoms of his PTSD.  He also reported symptoms such as suicidal ideation and mild impairment in his remote memory at the December 2009 VA psychiatric examination.  The Board cannot conclude that the Veteran's PTSD solely became 50 percent disabling on January 3, 2013, the date of a VA psychiatric examination.  

The Board also finds that the evidence as a whole demonstrates that the Veteran's PTSD is no more than 50 percent disabling for the entire period since the award of service connection on September 22, 2009.  In terms of evidence since January 2, 2013, the Board observes that the Veteran has continued to live with his wife of forty-six years, but that she is currently ill.  He reports that he has a stable and loving relationship with his daughter.  He also enjoys being with his grandchildren.  The Veteran has several friends in the community.  He states that he builds furniture in his working shop, but that he has a terrible time remembering measurements and visualizing the end product.  

The January 2013 VA psychiatric examination report related a diagnosis of PTSD.  A GAF score of 56 was assigned, which suggests moderate symptoms.  The examiner indicated that the Veteran had PTSD symptoms such as a depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner noted that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with reduced reliability and productivity.  The examiner stated that it was likely that the stress of caring or his chronically ill wife had spurred an increase in re-experiencing symptoms and depressive symptoms.  The examiner further indicated that the Veteran also had a diagnosis of depression, but that his depression was best conceptualized as part of his primary PTSD diagnosis.  The examiner commented that the Veteran was not completely unemployable solely due to his PTSD.  It was noted that the Veteran had a long history of sustained employability.  The examiner indicated that when the Veteran's anxiety was high, he was able to make accommodations such that he always maintained his employment and completed his job responsibilities.  

The Board cannot conclude based on the psychiatric symptomatology that the Veteran's PTSD was of such a severity to produce occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to various symptoms, as required for a 70 percent schedular rating for the period since service connection was awarded on September 22, 2009.  Although the Veteran has reported suicidal ideation at times, he has not been shown to have such symptoms as speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting his ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and an inability to establish and maintain effective relationships.  The evidence does not support such a finding.  The Veteran does not endorse many of the symptoms required for a 70 percent rating.  As the rating is based on the level of impairment as opposed to only specific symptomatology, the impairment level for the Veteran's PTSD not approximate the 70 percent level.

Thus, a higher rating to 50 percent, and no more, is warranted for PTSD for the period from September 22, 2009 to January 2, 2013.  However, the preponderance of the evidence is against the claim for entitlement to an initial rating higher than 50 percent for PTSD for the period since the award of service connection on September 22, 2009; there is no additional doubt to be resolved; and a higher rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
 
As detailed above, the evidence shows that the Veteran's service-connected PTSD results in psychiatric symptoms such as suicidal ideation; a depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The Veteran is already in receipt of TDIU for the period since January 3, 2012.  The rating criteria considered in this case reasonably describe the Veteran's disability level and symptoms, especially since the rating criteria looks to the resulting social and occupational impairment from the PTSD symptoms, and not to just specific symptoms.  In other words, the schedular rating criteria expressly contemplate all types of PTSD symptoms that result in social and occupational impairment.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected hypertension is adequate, and referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).  This is so even with consideration of the service-connected disabilities in the aggregate.

B. Cervical Spine

Specific Rating Criteria

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45.  

Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).  

Disorders of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula for Diseases and Injuries of the Spine, (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

A 10 percent evaluation may be assigned where forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation may be assigned where forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation may be assigned where forward flexion of the cervical spine is 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation may be assigned for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  

Intervertebral disc syndrome (preoperatively or postoperatively) should be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent evaluation may be assigned.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent evaluation may be assigned.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation may be assigned.  With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note 1.

If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Note 2.

Background

As noted in the introduction, an August 2011 RO decision granted service connection and a 20 percent rating for a cervical spine disability, effective January 20, 2011.  A February 2014 RO decision reduced the rating for the Veteran's service-connected cervical spine disability from 20 percent to noncompensable (zero percent), effective December 28, 28, 2013.  As a result of the RO's decisions, the Board must consider whether the Veteran is entitled to an initial rating higher than 20 percent for a cervical spine disability for the period from January 20, 2011 to December 27, 2013, and an initial higher (compensable) rating for a cervical spine disability for the period since December 28, 2013.

As the Veteran remained in receipt of a total rating when the cervical spine disability rating was reduced, there was no reduction in compensation payments.  As such, any reduction notice provisions were not applicable to the action.  See 38 C.F.R. § 3.105(e) (2015).

January 20, 2011 to December 27, 2013

Facts

Private and VA treatment records dated from January 2010 to March 2011 show treatment for multiple disorders.  

At a May 2011 VA spine examination, the Veteran reported that he had suffered from neck pain for ten years.  The Veteran stated that his pain was primarily in the midline and in the lower paraspinal muscles of the cervical spine.  He stated that he rated the pain as an eight out of ten.  He denied that he had radiation of the pain into his arms.  The Veteran also denied that he had any numbness or weakness in his arms.  It was noted that the Veteran was able to walk for thirty minutes or for a mile.  The Veteran reported that he had suffered recent problems with his balance and handwriting.  He stated that his neck pain was exacerbated by lifting, twisting, and walking.  He maintained that he did have flare-ups of the pain in his neck whenever he increased his activity level.  It was noted that the Veteran had not undergone surgery for his cervical spine condition, and that he had not had therapy or injections.  The Veteran stated that he would take aspirin for the pain.  He indicated that his cervical spine disability did affect his activities of daily living.  He reported that he was currently retired and that his cervical spine disability did not affect his ability to work.  The Veteran indicated that he had not been placed on bedrest in the last twelve months, and that he had no pathologic changes in bowel or bladder function.  

Examination of the Veteran's cervical spine showed mild tenderness to palpation of the lower cervical spine and paraspinal muscles.  As to range of motion of the cervical spine, the examiner indicated that the Veteran had zero to 10 degrees of extension, and that he had pain throughout that arc which did not change with repetitive testing.  The examiner indicated that flexion was from zero to 20 degrees and that he had pain between 10 and 20 degrees, which did not change with repetitive testing.  It was noted that the Veteran had zero to 15 degrees of left and right lateral bending, with pain between 10 and 15 degrees, which did not change with repetitive testing.  The examiner indicated that the Veteran had zero to 20 degrees of right and left lateral rotation, with pain between 15 and 20 degrees, which did not change with repetitive testing.  The examiner reported that the Veteran did not have a positive Lhermitte's sign.  It was noted that on motor testing, the Veteran had 5/5 strength for grip, interossei, wrist extensors, biceps, triceps, and deltoids, bilaterally.  The examiner stated that the Veteran did have a positive inverted radial reflex, bilaterally, and that he did have a positive Hoffman's, bilaterally.  The examiner indicated that the reflexes of the Veteran's biceps and triceps were 2+ and symmetric.  

The impression included severe cervical spondylosis with diffuse idiopathic skeletal hyperostosis and cervical stenosis.  The examiner indicated that to address DeLuca provisions, the Veteran did have pain on range of motion testing.  The examiner stated that it was conceivable that the pain could worsen and further limited function as described, particularly after repetitive use.  The examiner reported that it was not feasible to attempt to express any of such information in term of additional limitation of motion as those matters could not be determined with any degree of medical certainty.  

Private and VA treatment records dated from December 2011 to December 2012 refer to continuing treatment.  

A January 2013 VA neck conditions examination report included notations that the Veteran's claims file was not reviewed, but that his VA treatment records were reviewed.  The Veteran reported that he had worsening of his cervical spine pain.  He stated that he did not have radiation of the pain.  He indicated that he had flare-ups that impacted the function of his cervical spine in that heavy activity would worsen his cervical spine pain.  

As to range of motion of the cervical spine, the examiner indicated that forward flexion was 45 degrees or greater and that objective evidence of painful motion began at 30 degrees.  The examiner indicated that extension was 20 degrees and that objective evidence of painful motion began at 20 degrees.  It was noted that right and left lateral flexion, respectively, were both 30 degrees, with objective evidence of painful motion at 20 degrees.  The examiner reported that right and left lateral rotation, respectively, were both 40 degrees, with objective evidence of painful motion began at 30 degrees.  The examiner indicated that the Veteran did not have additional limitation in range of motion of the cervical spine following repetitive-use testing.  The examiner stated that the Veteran did have functional loss and/or functional impairment of the cervical spine in that he had less movement than normal and pain on movement.  

The examiner reported that the Veteran did not have localized tenderness or pain to palpation for the joints and soft tissues of the cervical spine.  The examiner related that the Veteran did have guarding and/or muscle spasms of the cervical spine, but that they did not result in an abnormal gait or spinal contour.  The examiner indicated, as to strength testing, that elbow flexion, elbow extension, wrist flexion, wrist extension, finger flexion, and finger abduction were all 5/5.  It was noted that there was no muscle atrophy.  The examiner indicated that the Veteran's deep tendon reflexes were 2+ in the right and left biceps, triceps, and brachioradialis.  The examiner stated that sensation was normal in the right and left shoulder areas, inner and out forearms, and hands and fingers.  The examiner maintained that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  It was also noted that the Veteran did not have any other neurological abnormalities related to his cervical spine condition, to include bowel or bladder problems due to cervical myelopathy.  

The examiner reported that the Veteran did have intervertebral disc syndrome of the cervical spine.  The examiner stated that the Veteran did not have any incapacitating episodes over the past 12 months due to his intervertebral disc syndrome.  It was noted that the Veteran did not use assistive devices.  The examiner indicated that there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  It was also noted that functioning was not so diminished that an amputation with prosthesis would equally serve the Veteran.  The examiner reported that that imaging studies of the cervical spine had been performed and that arthritis (degenerative joint disease) was not documented and that the Veteran did not have a vertebral fracture.  It was noted that there were no other significant diagnostic test findings and/or results.  The diagnosis was degenerative joint disease of the cervical spine.  The examiner maintained that the Veteran's cervical spine condition impacted his ability to work in that he was unable to perform lifting or bending motions.  

Subsequent VA treatment records dated from January 2013 to July 2013 refer to continued treatment.  
Analysis

Based on evidence, the Board finds that the Veteran's service-connected cervical spine disability is no more than 20 percent disabling for the period from January 20, 2011 to December 27, 2013.  The Board observes that the May 2011 VA spine examination report noted that the Veteran reported that he had not been placed on bedrest in the last twelve months.  Additionally, the January 2013 VA neck conditions examination report indicated that the Veteran had intervertebral disc syndrome, but the examiner specifically indicated that the Veteran did not have any incapacitating episodes over the past 12 months due to his intervertebral disc syndrome.  The Board notes that as to Diagnostic Code 5243, it is questionable whether during any recent 12 month period there have been any "incapacitating episodes" as defined by the regulation as a result of the Veteran's service-connected cervical spine disability, and clearly any such incapacitating episodes have totaled less than four weeks during any 12 months.  Accordingly, the Veteran is not entitled to a rating higher than 20 percent based upon incapacitating episodes for the period from January 20, 2011 to December 27, 2013 pursuant to Diagnostic Code 5243.  

Additionally, the Board observes that the May 2011 VA spine examination report indicated that forward flexion was from zero to 20 degrees, and that the Veteran had pain between 10 and 20 degrees.  The combined range of motion of the cervical spine was no more than 100 degrees, with a lower combined range of motion with pain.  The Board observes that the January 2013 VA neck conditions examination report noted that forward flexion of the cervical spine was 45 degrees or greater and that objective evidence of painful motion began at 30 degrees.  The combined range of motion of the cervical spine was 205 degrees, but with objective evidence of pain, was 150 degrees.  Ankylosis clearly was not shown during either the May 2011 or January 2013 VA examination.  Thus, a higher rating was not warranted under the General Rating Formula for the period from January 20, 2011 to December 27, 2013.  The evidence failed to indicate that forward flexion of the Veteran's cervical spine was 15 degrees or less or that there was favorable ankylosis of the entire cervical spine as required for a higher 30 percent rating for that period.  

Further, the Board finds that the Veteran's cervical spine disability was not reflective of any associated objective neurological abnormalities to warrant separate ratings for the period from January 20, 2011 to December 27, 2013.  The May 2011 and January 2013 VA examinations do not show neurological findings, as a result of the Veteran's cervical spine disability, indicative of separate ratings.  

The Board notes the Veteran's complaints of pain; however, the Veteran's complaints of pain were contemplated in the 20 percent rating assigned.  Thus, a rating greater than 20 percent is not warranted even with consideration of painful motion and other factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  

As such, the preponderance of the evidence is against the claim for entitlement to an initial rating higher than 20 percent for a cervical spine disability for the period from January 20, 2011 to December 27, 2013; there is no doubt to be resolved; and a higher rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.  

Since December 28, 2013

Facts

A December 28, 2013 VA neck conditions examination report included a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had five years of neck pain.  It was noted that the Veteran had pain in his hands, as well as cramping, but in a non-radicular pattern.  The Veteran indicated that he had flare-ups that impacted the function of his cervical spine.  He stated that he could not move his cervical spine during flare-ups.  

As to range of motion of the Veteran's cervical spine, the examiner indicated that forward flexion was 45 degrees or greater and that there was no objective evidence of painful motion.  The examiner indicated that extension was also 45 degrees or greater with no objective evidence of painful motion.  It was noted that right and left lateral flexion, respectively, were 45 degrees or greater, respectively, with no evidence of painful motion.  The examiner indicated that right and left lateral rotation, respectively were 80 degrees or greater with no objective evidence of pain.  The examiner maintained that the Veteran was able to perform repetitive-use testing with three repetitions and that he did not have additional limitation of range of motion of the cervical spine.  The examiner stated that the Veteran did not have any function loss and/or functional impairment of the cervical spine.  The examiner reported that the Veteran did have localized tenderness or pain to palpation for the joints and soft tissues of the cervical spine.  It was noted that the Veteran did not have muscles spasms of the cervical spine resulting in an abnormal gait or abnormal spinal contour.  The examiner stated that the Veteran also did not have guarding of the cervical spine resulting in an abnormal gait or abnormal spinal contour, and that he also did not have guarding of the cervical spine.  

The examiner indicated, as to strength testing, that elbow flexion, elbow extension, wrist flexion, wrist extension, finger flexion, and finger abduction were all 5/5.  It was noted that there was no muscle atrophy.  The examiner reported that the Veteran's deep tendon reflexes were 2+ in the right and left biceps, triceps, and brachioradialis.  The examiner stated that sensation was normal in the right and left shoulder areas, inner and out forearms, and hands and fingers.  The examiner maintained that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  It was also noted that the Veteran did not have any other neurological abnormalities related to his cervical spine condition, to include bowel or bladder problems due to cervical myelopathy.  

The examiner also indicated that the Veteran did have intervertebral disc syndrome of the cervical spine.  The examiner maintained that the Veteran did not have any incapacitating episodes over the past 12 months due to his intervertebral disc syndrome.  It was noted that the Veteran did not use assistive devices.  The examiner stated that there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner stated that the Veteran did not have any other pertinent physical findings, complications, signs, or symptoms.  The examiner reported that imaging studies of the cervical spine were performed and that arthritis (degenerative joint disease) was documented.  The examiner stated that the Veteran did not have a vertebral fracture with the loss of 50 percent or more of the vertebral height.  It was noted that there were no other significant diagnostic test findings and/or results.  The diagnosis was degenerative joint disease of the cervical spine.  The examiner maintained that the Veteran's cervical spine condition impacted his ability to work in that he had difficulty working.  

In a February 2014 addendum to the December 28, 2013 VA examination report, a different examiner indicated that based on the clinical presentation, the examination findings, and the Veteran's reports, she could not, without speculation, opine as to what additional loss of range of motion in degrees the Veteran's cervical spine disability would cause during repeated use over time or during flare-ups.  

Analysis

Viewing all the evidence pertaining to the period since December 27, 2013, the Board concludes that the criteria for a 20 percent rating for the Veteran's cervical spine disability are met as the symptoms more closely approximate that level of impairment.  The Board observes that the December 2013 VA examination report noted that forward flexion of the cervical spine was 45 degrees or greater and that there was no objective evidence of painful motion.  The combined range of motion of the cervical spine was 340 degrees.  Ankylosis clearly was not shown pursuant to the December 2013 VA examination, to include a February 2014 addendum.  The RO reduced the Veteran's 20 percent rating to zero percent, effective December 28, 2013, based on that examination.  The Board observes, however, that although the VA examiner essentially indicated that the Veteran had normal range of motion of the cervical spine at the time of the examination, a prior January 2013 VA examination report, less than a year earlier, clearly indicated that such was not the case.  

The Board observes that the January 2013 VA examination indicated that forward flexion of the Veteran's cervical spine was 45 degrees or greater and that objective evidence of painful motion began at 30 degrees.  The combined range of motion of the cervical spine, at that time, was 205 degrees, but with objective evidence of pain, was 150 degrees.  Additionally, a prior May 2011 VA spine examination report specifically noted that the Veteran had pain with motion of his cervical spine.  

The Board finds that the range of motion of the cervical spine reported pursuant to the December 2013 VA examination report, to include the February 2014 addendum, is simply not consistent with the evidence of record.  Therefore, the Board cannot conclude that the Veteran's range of motion of the Veteran's cervical spine became normal on December 28, 2013.  In light of the findings at the more probative and consistent January 2013 VA examination report, as well as the May 2011 VA spine examination report, the Board will find that the evidence supports a 20 percent rating for the Veteran's cervical spine disability for the period since December 28, 2013.

A higher rating than 20 percent is clearly not warranted under the General Rating Formula for the period from since December 28, 2013 as the evidence fails to indicate that forward flexion of the Veteran's cervical spine is 15 degrees or less or that there is favorable ankylosis of the entire cervical spine as required for a higher 30 percent rating for that period, and in a similar manner as detailed in the analysis for the earlier rating period.  Even with the Veteran's complaints of painful motion and other factors, however, the evidence does not support a limitation of 15 degrees or less of forward flexion or ankylosis of the entire spine for the period from since December 28, 2013.  The addendum examiner indicated it would be medically speculative to find as much.  Thus, a rating greater than 20 percent is not warranted for the more recent rating period.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  

Additionally, the Board notes that the December 2013 VA examination report indicated that the Veteran had intervertebral disc syndrome, but the examiner specifically stated that the Veteran did not have any resulting incapacitating episodes over the past 12 months.  The May 2011 and January 2013 examination reports also did not indicate that the Veteran had any incapacitating episodes as a result of his service-connected cervical spine disability.  The Board notes that as to Diagnostic Code 5243, there is no evidence that during any 12 month period that the has had "incapacitating episodes" as defined by the regulation as a result of his service-connected cervical spine disability, and clearly any such incapacitating episodes have totaled less than four weeks during any 12 months.  Accordingly, the Veteran is not entitled to a rating higher than 20 percent based upon incapacitating episodes for since December 28, 2013.  

Further, the Board finds that the Veteran's cervical spine disability is not reflective of any associated objective neurological abnormalities to warrant separate ratings.  The December 2013 VA examination, with the February 2014 addendum, as well as the May 2011 and January 2013 examination reports, do not show neurological findings, as a result of the Veteran's cervical spine disability, indicative of separate ratings.  

Thus, an increased rating to 20 percent, and no more, is warranted for the Veteran's cervical spine disability for the period since December 28, 2013.  The Board has considered the benefit-of-the-doubt rule in making the current decision, but the preponderance of the evidence is against a higher rating for a cervical spine disability for this period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.  

Moreover, the evidence shows that the Veteran's service-connected cervical spine disability results in pain, limitation of motion and function of the cervical spine, and no incapacitating episodes.  The Veteran is already in receipt of a TDIU rating for the period since January 3, 2012.  The rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected cervical spine disability is adequate, and referral for extraschedular consideration is not warranted.  Thun, 22 Vet. App. at 111; 38 C.F.R. § 3.321(b)(1).  This is so, even when the disabilities are considered in the aggregate.


IV. Effective Date Claims

Legal Criteria

Generally, the effective date for an award of disability compensation based on an original claim for direct service connection, shall be the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2)(i), (r) (2015).  

The effective date for an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); see Harper v. Brown, 10 Vet.App. 125 (1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).  "It is clear from the plain language of 38 U.S.C. § 5110(b)(2)  that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010). 

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  VA regulations also provide that the terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p) (2015).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).


Background and Facts

The Veteran contends that the award of a 10 percent rating for his service-connected peripheral neuropathy of the left upper extremity, and the award of a 10 percent rating for his peripheral neuropathy of the right lower extremity, respectively, should me made effective from at least a year prior to his claims for increased ratings on January 20, 2011.  

In July 2006, the Veteran filed claims for entitlement to service connection for peripheral neuropathy of the left upper extremity and the right lower extremity.  A November 2006 RO decision denied the Veteran's claims for entitlement to service connection for peripheral neuropathy of the left upper extremity and the right lower extremity.  The Veteran did not timely appeal that decision.

In November 2007, the Veteran filed claims as to whether new and material evidence had been received to reopen his claim for entitlement to service connection for peripheral neuropathy of the left upper extremity and his claim for entitlement to service connection for peripheral neuropathy of the right lower extremity.  A January 2009 RO decision reopened and granted the Veteran's claim for entitlement to service connection for peripheral neuropathy of the left upper extremity and assigned a noncompensable (zero percent) rating, effective November 28, 2007.  By this decision, the RO also reopened and granted the Veteran's claim for entitlement to service connection for peripheral neuropathy of the right lower extremity and assigned a noncompensable (zero percent rating), effective November 28, 2007.  The Veteran did not appeal that decision and it became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

Private and VA treatment records dated from January 2009 to December 2010 show treatment for multiple disorders.  There were notations that the Veteran had peripheral neuropathy as to his past medical history and assessments that included peripheral neuropathy.  

On January 22, 2011, the RO received the Veteran's claims for increased ratings for his service-connected peripheral neuropathy of the left upper extremity and right lower extremity.  

At a February 2011 VA examination, the Veteran reported that he had numbness and tingling of his fingertips up to the proximal interphalangeal joints.  He stated that the numbness and tingling started three to four years earlier.  The Veteran also indicated that he had numbness and tingling in his feet on the soles, as well as the distal toes, that were more marked in his right foot.  He stated that his symptoms appeared to be aggravated by inactivity and relieved with messaging of the fingers in the upper extremities and movement of the feet and his lower extremities.  

The examiner reported, as to the Veteran's musculoskeletal system, that pedal pulses were palpable and that there was no pedal edema.  As to a neurological examination, the examiner indicated that the Veteran's gait, stance, and coordination were intact.  It was also noted that the Veteran's cranial nerves were intact.  The examiner stated that the Veteran's motor strength was 5/5 in both the upper and lower extremities.  The examiner indicated that deep tendon reflexes were 2+ in the upper and lower extremities with downgoing plantars.  The examiner stated that sensory, pinprick, and light touch were diminished distal to the proximal interphalangeal joints in the upper extremities, and were diminished distal to the ankles in the lower extremities, but more marked on the left foot distal to the toe.  It was noted that the Veteran's sense of vibration was impaired at the metatarsophalangeal joints and more marked on the left foot.  The diagnoses included peripheral neuropathy in the upper and lower extremities, which were as likely as not secondary to diabetes mellitus.  

An August 2011 RO decision increased the rating for the Veteran's service-connected peripheral neuropathy of the left upper extremity to 10 percent, effective January 20, 2011.  By this decision, the RO also increased the rating for the Veteran's service-connected peripheral neuropathy of the right lower extremity to 10 percent, effective January 20, 2011.  


Analysis

As the January 2009 RO decision is final, the effective date for any later increase in the noncompensable (zero percent) ratings for the Veteran's service-connected peripheral neuropathy of the left upper extremity and right lower extremity must be determined in relation to an increased rating claim.  

From January 2009 to December 2010 private and VA treatment records showed treatment for multiple disorders, and there were notations that the Veteran had peripheral neuropathy as to his past medical history, as well as assessments that included peripheral neuropathy.  The evidence does not show that the Veteran was entitled to a compensable rating for his service-connected peripheral neuropathy of the left upper extremity and right lower extremity during that period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515, 8520 (2015).  Additionally, there are no communications that could possibly be construed as claims for increased ratings for such disorders during that period.  

Under the law discussed above, a rating (via an award of an increased rating) is effective either the date of the claim or the date entitlement arose, whichever is later.  Here, there are no earlier claims than those received on January 20, 2011.  The 10 percent rating for peripheral neuropathy of the left upper extremity and the 10 percent rating for peripheral neuropathy of the right lower extremity, were both awarded from the date of the Veteran's claim, thus there can be no earlier effective date.  

Additionally, the Board does not find that the increase is factually ascertainable within the one year "look back period" for peripheral neuropathy of the left upper extremity and right lower extremity, and there are no statements that may be construed as an earlier claim.  

In short, the Veteran has been awarded an effective date for his 10 percent rating for peripheral neuropathy of the left upper extremity, and an effective date for his 10 percent rating for peripheral neuropathy of the right lower extremity, from the date of his respective claims for increase.  There is no basis for awarding an effective date earlier than that date of those claims.  

As the preponderance of the evidence is against the claim for an effective date earlier than January 20, 2011, for the award of a 10 percent rating for peripheral neuropathy of the right upper extremity; and is against the claim for an effective date earlier than January 20, 2011, for the award of a 10 percent rating for peripheral neuropathy of the right lower extremity, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  


ORDER

The appeal concerning the issue of entitlement to an initial higher (compensable) rating for bilateral hearing loss is dismissed.

An initial rating of 50 percent is granted for PTSD for the period from September 22, 2009 to January 2, 2013, subject to the laws and regulations governing the payment of monetary awards.

An initial rating higher than 50 percent for PTSD is denied.  

An initial rating higher than 20 percent for a cervical spine disability for the period from January 20, 2011 to December 27, 2013, is denied.  

A rating of 20 percent, but no higher is granted for a cervical spine disability for the period since December 28, 2013, subject to the laws and regulations governing the payment of monetary awards.

An effective date earlier than January 20, 2011, for the award of a 10 percent rating for peripheral neuropathy of the left upper extremity, is denied.  

An effective date earlier January 20, 2011, for the assignment of a 10 percent rating for peripheral neuropathy of the right lower extremity, is denied.  


REMAND

The remaining issues on appeal are entitlement to an increase in a 10 percent rating for peripheral neuropathy of the left upper extremity; entitlement to an increase in a 10 percent rating for peripheral neuropathy of the right lower extremity for the period prior to January 28, 2013; entitlement to an increase in a 20 percent rating for peripheral neuropathy of the right lower extremity for the period since January 28, 2013; entitlement to entitlement to an increase in a 10 percent rating for peripheral neuropathy of the left lower extremity for the period prior to January 28, 2013; entitlement to an increase in a 20 percent rating for peripheral neuropathy of the left lower extremity for the period since January 28, 2013; entitlement to an increase in a 30 percent rating for coronary artery disease; and entitlement to a TDIU for the period prior to January 3, 2012.  

As to the peripheral neuropathy rating issues, the Board notes that the Veteran was last afforded a VA examination in January 2013.  The diagnosis was sensory diabetic neuropathy of the bilateral upper and lower extremities.  The examiner indicated that the Veteran's radial, median, and ulnar nerves of his left upper extremity were all normal.  The examiner also stated that the sciatic and femoral nerves of the Veteran's right lower extremity were normal.  The examiner maintained that the Veteran did not have motor deficits paralysis and that, therefore, the severity of his nerves were marked as normal.  However, the examiner also indicated that for rating purposes the Veteran's sensory polyneuropathy should be considered mild to moderate.  The examiner requested that the examination should not be returned as insufficient because the same answer would be given.  

The Board observes that the examiner indicated that the Veteran's radial, median, and ulnar nerves of his left upper extremity, and his sciatic and femoral nerves of the right lower extremity, were all normal.  The examiner also stated that for rating purposes the Veteran's sensory polyneuropathy should be considered mild to moderate.  The Board notes that the examiner did not indicate which service-connected disabilities should be rated as mild or moderate.  Additionally, the examiner's statements are contradictory as he indicated that the Veteran's nerves were normal, but his sensory polyneuropathy was mild to moderate.  

The Board notes that the Veteran's peripheral neuropathy of the left upper extremity is rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8515, 8615 (2015).  Additionally, his peripheral neuropathy of the right lower extremity is rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The Board observes that in order to properly rate the Veteran's peripheral neuropathy of the left upper extremity and right lower extremity, respectively, it is necessary to determine if he has incomplete (or for that matter complete) paralysis of the median and sciatic nerves, respectively.  The January 2013 VA examination did not provide such information.  

Additionally, the Veteran has not been afforded a VA examination as to these claims in almost three years.  In light of the above, the record raises a question as to the current severity of his service-connected peripheral neuropathy of the left upper extremity and peripheral neuropathy of the right lower extremity.  As such, the Board finds that the matter should be remanded to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to the examination, any outstanding records of pertinent treatment must be obtained and added to the record.  

Finally, the Board notes that a May 2013 RO decision denied an increase in a 30 percent rating for the Veteran's service-connected coronary artery disease.  In May 2014, the Veteran's attorney expressed disagreement with that denial.  Additionally, an August 2013 RO decision granted a TDIU, effective January 3, 2012.  In December 2013, the Veteran's attorney indicated that the Veteran's TDIU rating should be effective prior to January 3, 2012.  Further, the Board notes that a December 2013 RO decision increased the rating for the Veteran's service-connected peripheral neuropathy of the left lower extremity to 20 percent, effective January 28, 2013.  In December 2014, the Veteran's attorney also expressed disagreement with that decision.  

The RO has not issued a statement of the case as to the issues of entitlement to an increase in a 10 percent rating for peripheral neuropathy of the left lower extremity for the period prior to January 28, 2013; entitlement to an increase in a 20 percent rating for peripheral neuropathy of the left lower extremity for the period since January 28, 2013; entitlement to an increase in a 30 percent rating for coronary artery disease; and entitlement to a TDIU for the period prior to January 3, 2012.  It is necessary to remand these issues to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, these issues are REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for peripheral neuropathy of the left upper extremity and right lower extremity since December 2013.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional, who has not previously him, to determine the severity of his service-connected neuropathy of the left upper extremity and the right lower extremity.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

All signs and symptoms necessary for rating the Veteran's peripheral neuropathy of the left upper extremity and right lower extremity must be reported in detail.  The affected nerve(s) should be expressly identified.

For each affected nerve, the examiner must specifically indicate whether the impairment is in the nature of a neuritis, a neuralgia, and/or paralysis.  If paralysis of any nerve is identified, the examiner must indicate whether the paralysis is complete or incomplete and, if it is incomplete, whether the incomplete paralysis is best characterized as mild, moderate, moderately severe, or severe.  

The examination report must include a complete rationale for all opinions expressed.

3.  Issue the Veteran a statement of the case as to the issues of entitlement to an increase in a 10 percent rating for peripheral neuropathy of the left lower extremity for the period prior to January 28, 2013; entitlement to an increase in a 20 percent rating for peripheral neuropathy of the left lower extremity for the period since January 28, 2013; entitlement to an increase in a 30 percent rating for coronary artery disease; and entitlement to a TDIU for the period prior to January 3, 2012.  

4.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


